Citation Nr: 1125677	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a low back injury.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for bilateral plantar fasciitis.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for a right knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2010 the claims were remanded for additional development.

In February 2010, a travel board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a decision dated August 1998, the RO denied the Veteran's claim of service connection for hypertension.  The Veteran did not appeal this determination, and it became final.

2.  Evidence associated with the claims file since the August 1998 decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for hypertension, and does not raise a reasonable possibility of substantiating the claim.

3.  In a decision dated November 2001, the RO denied the Veteran's claim of service connection for residuals of a low back injury and for a right elbow joint disability.  The Veteran did not appeal this determination, and it became final.

4.  Evidence associated with the claims file since the November 2001 decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claims for service connection for residuals of a low back injury and for a right elbow joint disability, and does not raise a reasonable possibility of substantiating the claims.

5.  The Veteran does not have a current diagnosis of chronic fatigue syndrome, and the Veteran's symptoms of fatigue have been determined by competent and credible evidence to be a component of his service-connected posttraumatic stress disorder (PTSD).

6.  The Veteran's current GERD symptoms are not related to his active service.

7.  The Veteran's current bilateral plantar fasciitis symptoms are not related to his active service.

8.  The Veteran's current right knee symptoms are not related to his active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  As new and material evidence has not been received, the claim for service connection for residuals of a low back injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  As new and material evidence has not been received, the claim for service connection for a right elbow disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for service connection for chronic fatigue syndrome have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for GERD have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for bilateral plantar fasciitis have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed letters in April 2005, September 2005, October 2005, and September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Another letter in May 2006 provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Additionally, the Veteran was informed of the bases for the denials of his prior claims for service connection for hypertension, residuals of a low back injury, and a right elbow disability, and informed him of what needed to be shown to successfully reopen his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran has submitted additional evidence obtained from private doctors.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his claims for service connection for GERD, bilateral plantar fasciitis, or a right knee disability.  However, as discussed below, there is no competent and credible evidence of any GERD, plantar fasciitis, or right knee symptoms that may be related to a disease or injury in service.  The service treatment records are negative for any symptoms of GERD, plantar fasciitis of either foot, or right knee symptoms.  There is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  VA examinations are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  




Hypertension, Residuals of a Low Back Injury, Right Elbow Disability

In an August 1998 rating decision, the RO determined that service connection was not warranted for hypertension.  It was noted, in essence, that the evidence did not relate the Veteran's current hypertension to his active duty, and his hypertension was not manifest within one year following his discharge from active duty.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

In a November 2001 rating decision the RO determined that service connection was not warranted for residuals of a low back injury or for a right elbow disability.  It was noted that while the Veteran had current diagnoses of a low back and right elbow disorder, the evidence did not show that either of those disabilities were related to any event from his active duty.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the August 1998 and November 2001 rating decisions includes private medical records, VA outpatient records, records from the Social Security Administration, the transcript from the Veteran's Board hearing, and additional statements from the Veteran and his spouse.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the August 1998 and November 2001 rating decisions is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claims.  The evidence added to the record does not include competent and credible evidence which demonstrates that the Veteran's current hypertension, low back complaints, and right elbow complaints are due to his active duty service, which were the bases for the prior determination.  The medical reports simply reflect the Veteran's current condition.  The Veteran's and Veteran's spouse's statements are merely redundant of the evidence previously considered.

The Board does not dispute that the Veteran currently experiences symptoms relating to hypertension, his low back, and his right elbow.  Unfortunately, there is still no competent and credible medical evidence of record which indicates that the Veteran's hypertension, low back complaints, and right elbow complaints are due to his active duty.  As the information provided in support of the application to reopen the claims for service connection for hypertension, residuals of a low back injury, and a right elbow disability does not include new and material evidence, the appeal as to these issues must be denied.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b).

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences' (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8).  

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, cardiovascular disease, skin conditions, other diseases of the nervous system and respiratory symptoms.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Chronic Fatigue

For VA purposes, the diagnosis CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a.

Service records show that the Veteran served in the Southeast Asia theater of operations.  See 38 C.F.R. § 3.317(d)(2).  The service treatment records are negative for a disability manifest by chronic fatigue.  Private medical records dated in June 2000 included a diagnosis of fatigue with nocturia.  Urine showed microalbuminuria.  It was noted that the Veteran worked the third shift.  The Veteran subsequently underwent a VA examination in January 2001.  The examiner stated that an examination was requested because the Veteran had listed tiredness and chronic fatigue in his complaints.  Diagnosis was "[e]xamination for chronic fatigue syndrome - [n]ot found."  An August 2001 statement from the Veteran's mother-in-law states her observation that the Veteran was very tired all the time and did not have much energy.  

A VA treatment record dated in November 2005 includes an assessment of fatigue, multifactorial.  A September 2008 statement from the Veteran's spouse indicates that she has observed various problems with the Veteran, to include chronic fatigue.  At the February 2010 hearing, the Veteran testified that he became aware of fatigue shortly after the Gulf War but did not seek treatment during service.  The Veteran stated that his private physician told him he had chronic fatigue, but did not write it down.

On VA examination in September 2010, the Veteran reported a gradual onset of increasing fatigue from 1991 to 1993.  He commented that he generally felt tired all of the time and had trouble sleeping.  The examiner recorded a history of debilitating fatigue that waxed and waned.  The Veteran reported generalized muscle aches, sleep disturbance, and inability to concentrate, forgetfulness, and headaches.  After completing the examination and interview of the Veteran, the examiner opined that while the Veteran experienced chronic fatigue, he did not meet the criteria of chronic fatigue syndrome.  The examiner added that the Veteran's chronic fatigue was more likely than not related to his service-connected PTSD.  It was specified that at least 6  of the 10 chronic fatigue syndrome diagnostic criteria had not been met.

The Board notes at the outset that the Veteran's post-service VA and non-VA medical records are extensive, and include no specific references to a clinical impression of chronic fatigue syndrome, a history of chronic fatigue syndrome, and/or actual diagnosis of chronic fatigue syndrome.  While the Veteran has complained of body aches, joint pains, general fatigue, and sleep disturbance, the Board observes that the Veteran has been diagnosed with degenerative joint disease and PTSD.  While the Veteran has asserted having some of the symptoms consistent with chronic fatigue syndrome, he has not shown totality of the symptoms specifically required to demonstrate chronic fatigue syndrome under the provisions of 38 C.F.R. § 4.88a.  

With respect to the Veteran's own contentions that he has chronic fatigue syndrome that was caused by exposure to toxins in the Gulf War during his active duty, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, his family and acquaintances can certainly provide an eyewitness account of the Veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the Veteran simply does not have a medical diagnosis of chronic fatigue syndrome.

The Board notes that the uncontroverted medical opinion of record, in the form of the September 2010 VA examination report, states the Veteran's claimed chronic fatigue is attributable to his service-connected psychiatric disorder.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  As the Veteran's fatigue symptoms have been attributed to a known diagnosis of PTSD, service connection on the basis of an undiagnosed disease or unexplained multisystem disease cannot be granted.

The Board notes that chronic sleep impairment is a factor considered in the rating criteria for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As such, assigning a separate grant of service connection based on chronic fatigue would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected PTSD and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the evidence establishes that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome, and competent and credible medical evidence attributes his chronic fatigue symptoms to his service-connected PTSD.  As sleep impairment is considered under the rating criteria for PTSD, an additional grant of service connection for fatigue would constitute pyramiding and is forbidden by regulation.

GERD, Bilateral Plantar Fasciitis, and Right Knee Disability

Here, the service treatment records are negative for any signs, symptoms, or diagnoses of GERD, bilateral plantar fasciitis, or a right knee disability.

During a VA general examination performed in May 1998, the examiner noted no abnormal findings regarding the Veteran's digestive system, feet, or right knee.

A private examination report from April 1999 reflects that the Veteran did not have any gastrointestinal symptoms.  A private emergency department report from July 2000 shows that the Veteran did not have any foot or knee complaints.

A private treatment record from November 2002 indicates that the Veteran had mild occasional GERD.  Additional treatment records from January and September 2003 show continued treatment for GERD.

A VA treatment record from June 2003 contains a diagnosis of plantar fasciitis.  The Veteran received a trigger point injection at that time.  He received another trigger point injection in October 2003 for plantar fasciitis.  Private treatment records from 2004 show continued treatment for plantar fasciitis.

In April 2005, the Veteran complained of a very painful knee to a private examiner.  The examiner questioned if the pain resulted from arthritis or gout.  In May 2005, another private examiner suspected a torn meniscus.  An MRI of the right knee completed in May 2005 revealed a small joint effusion and Baker's cyst along with a horizontal oblique tear posterior horn of the medial meniscus.  In June 2006, the Veteran underwent a medial meniscectomy.  He received physical therapy through October 2005.  

A VA treatment record from July 2006 reflects the Veteran's complaints of knee pain.  An X-ray taken in October 2006 revealed osteoarthritis in the right knee.  A VA orthopedist indicated in December 2006 that the Veteran had a large osteochondritis dissecans of the medial femoral condyle of the right knee.  Another VA orthopedist recommended that the Veteran get knee injections in April 2007.

The Veteran's spouse remarked in September 2008 that she had observed the Veteran have gastrointestinal symptoms and chronic pain.

During the Veteran's February 2010 Board hearing, the Veteran said that his feet hurt while he was on active duty.  He said that his boots hurt his feet.  He had to wear shoe inserts.  He mentioned that he had to take Tums for most of his adult life.  He said that his right knee first started to bother him about six or seven years previously.  He was in a wheelchair because his knees would lock.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to having stomach, feet, and knee pains, as those symptoms are readily identifiable through casual observation.  However, while his statements are competent, the Board does not find the Veteran's statements to be credible.

Here, the Veteran's statements regarding experiencing a continuity of GERD, plantar fasciitis, and right knee symptoms since his active duty are contradicted by other evidence of record.  As noted above, the Veteran has indicated that he has experienced GERD, bilateral plantar fasciitis, and a right knee disability as a result of his active duty.  However, the Veteran's active duty treatment records are negative for any signs, symptoms, or diagnoses of GERD, bilateral plantar fasciitis, or a right knee disability.  As such, the service treatment records do not support the Veteran's assertion that he experienced GERD, bilateral plantar fasciitis, and a right knee disability during his active duty.  Additionally, the Board notes that the post-service private and VA treatment records are completely negative for any signs, symptoms, or diagnoses of GERD, bilateral plantar fasciitis, or a right knee disability for many years after the Veteran's active duty.  In fact, private treatment records from April 1999 and July 2000 affirmatively indicate the absence of gastrointestinal symptoms and foot or knee complaints.  The treatment records reflect that the Veteran first received diagnoses of GERD in 2002, plantar fasciitis in 2003, and a right knee meniscal tear in 2005.  Prior to 2002, as the Veteran sought medical treatment for other medical problems, it is reasonable to assume that if he indeed had GERD, plantar fasciitis, and a right knee disability, he would have reported it to medical personnel at some point while seeking treatment for his other disorders.  The Board finds that the service treatment records, private treatment records, and VA treatment records outweigh the Veteran's contentions, as the various treatment records were created by objective medical professionals in the course of providing medical treatment to the Veteran.  Concerning the Veteran's and Veteran's spouse's contentions, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Although the medical evidence demonstrates that the Veteran does have current diagnoses of GERD, bilateral plantar fasciitis, and a right knee disability, none of the treatment providers have suggested in any way that there exists a medical nexus between the Veteran's currently diagnosed disabilities and the Veteran's military service, and the Veteran has not presented or identified any such existing medical opinion.

The Board does not doubt the sincerity of the Veteran's belief that he has GERD, bilateral plantar fasciitis, and a right knee disability as a result of his active service.  However, as discussed above, in this particular instance, his statements have not been found to be credible and are outweighed by other evidence of record.


Conclusion

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for hypertension; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for residuals of a low back injury; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for a right elbow disability; the appeal is denied.

Service connection for chronic fatigue, to include as due to undiagnosed illness, is denied.  

Service connection for bilateral plantar fasciitis is denied.  

Service connection for gastroesophageal reflux disease (GERD) is denied.  

Service connection for a right knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


